ON MOTION
PER CURIAM.

ORDER

The parties respond to the court’s November 2, 2009 order directing a response as to whether this appeal should be transferred to the United States Court of Appeals for the Eleventh Circuit or dismissed.
Timothy Peter Baker appeals from a decision of the United States District Court for the District of Alabama, dismissing his complaint with prejudice. Baker’s complaint alleged wrongdoing stemming from a prior settlement agreement between Baker and the Department of Homeland Secretary. This court is a court of limited jurisdiction. 28 U.S.C. § 1295. Because this case does not fall within our jurisdiction, we transfer this appeal to the United States Court of Appeals for the Eleventh Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
The motion to transfer is granted. The appeal is transferred to the United States Court of Appeals for the Eleventh Circuit.